Citation Nr: 0702469	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  00-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision.


FINDING OF FACT

The veteran's service-connected disabilities, when considered 
in isolation, have not been shown to be of such severity as 
to preclude substantially gainful employment.


CONCLUSION OF LAW

Criteria for the assignment of a total disability rating 
based on individual unemployability have not been met. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

During the course of the veteran's TDIU appeal, the Board 
granted his claim in June 2003 for an increased rating for a 
left elbow disability, assigning a 50 percent rating.  In 
September 2004, the Board, noting that a more recent VA 
examination had showed that the veteran had virtually full 
range of motion in his left elbow, remanded the veteran's 
TDIU claim for a medical evaluation to reconcile the 
conflicting medical evidence regarding the condition of the 
veteran's elbow.  The new examination revealed that the 
veteran's left elbow had normal range of motion without any 
tenderness.  In response, the RO proposed to reduce the 
veteran's elbow rating from 50 percent to 0 percent in a 
March 2006 rating decision, which the veteran was informed of 
in a July 2006 letter.  However, the veteran's claims file 
fails to show whether the proposed reduction was ever 
effectuated.  Thus, for the purposes of this appeal, the 
veteran will be treated as being 50 percent service connected 
for a left elbow disability. 

Accordingly, the veteran has the following service-connected 
disabilities: PTSD (rated as 50 percent disabling) and a left 
elbow disability (rated as 50 percent disabling).  His 
combined rating is 80 percent; and the veteran therefore 
meets the schedular criteria for a TDIU, since his multiple 
service-connected disabilities combine to more than a 70 
percent rating.  However, the medical evidence in this case 
fails to show that the veteran is unemployable based on his 
service-connected disabilities.

The veteran testified at an RO hearing that he felt he 
deserved unemployability, because of his age and health 
(including recent heart surgery).  However, the veteran is 
not service connected for any heart condition, and age may 
not be considered in deciding whether a person is employable.  
The veteran also indicated that his PTSD causes him to lose 
focus in what he is doing, and his representative suggested 
that because of veteran's elbow condition his hands were not 
steady so as to be able to do a desk job.  Nevertheless, 
neither the recent medical opinions, as discussed below, nor 
the VA treatment records, show that the veteran's PTSD and 
elbow condition are of such severity so as too preclude him 
from employment.

While the veteran was forced into retirement earlier than he 
desired as a result of the company he worked for going out of 
business, the evidence does not show that the veteran has 
been either unwilling to work, or physically unable to work.  
At a hearing before the Board in November 2002, the veteran 
indicated that he had attempted to seek employment after his 
company folded in 1983, but no one had wanted to pay him 
based on his experience, and so he found it more economical 
to accept social security and remain retired.

At a VA examination in 2000 for PTSD, the veteran indicated 
that since his discharge from service he had worked at a 
number of different companies, as either a salesman or 
supervisor, during which time he had no problems with any 
supervisors or coworkers.  The veteran also indicated that he 
occasionally worked two jobs to make ends meet.  The veteran 
retired in 1985, but began volunteering once a week with Al-
Anon until December 1999.  The veteran also volunteered 
driving senior citizens to get groceries, until the insurance 
to drive a van became prohibitively expensive.  The veteran 
indicated that he spent most of his time with his wife, 
watching television, and taking care of his sister (who has 
since passed away).  The examiner opined that the veteran had 
used employment as a coping mechanism to deal with his 
thoughts about the war, and he noted that since the veteran 
was no longer working or volunteering, he might expect to see 
an increase in his PTSD symptomatology.

Nevertheless, at a VA examination three years later in 
September 2003, the veteran indicated that he remained 
willing to go to work, but that no one would hire him.  The 
examiner opined that the veteran could work and would work if 
someone would hire him, and noted that the veteran was not 
disabled by any psychiatric symptoms.  The examiner explained 
that while the veteran had PTSD, which was related to his war 
service, he was physically disabled by medical illnesses 
which were not service connected.  As an example, the 
examiner pointed to the veteran's anxiety and depression 
symptoms which he opined were part of an adjustment disorder 
caused by the veteran's loss of his health and mobility and 
not caused by his PTSD. 

The medical evidence has also failed to show that the 
veteran's elbow disability prevents him from working.  At a 
VA examination of the veteran's elbow in September 2004, the 
examiner indicated that if age was not a factor, the veteran 
would be employable, even with his elbow condition.

VA treatment records describe treatment for PTSD, but they 
fail to show that the veteran is unemployable on account of 
his service connected disabilities.

As the medical evidence fails to show that the veteran's 
service connected disabilities prevent him from being 
employable, the criteria for a TDIU have not been met, and 
the veteran's claim is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2004.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at hearings before both 
the RO and the Board.

While the veteran requested an additional hearing, as the 
veterans law judge who conducted his prior hearing had since 
retired, the veteran returned the form (asking him to select 
which type of hearing he would like) indicating that he 
wanted two different types of hearings, when only one option 
was to be selected.  A clarification letter was sent to the 
veteran's correct address in December 2006 indicating that he 
had 30 days to return the letter indicating which one option 
he wanted, or the Board would proceed with the adjudication 
of his claim.  No letter was received.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.






ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


